Title: From Benjamin Franklin to Vergennes, 25 July 1778
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, July 25. 1778.
We have just received another Copy of the Ratification. We understand the Congress have sent five by so many different Conveyances. The Vessel now arriv’d left Boston the 16th June. There was then no News there of Count D’Estaign. I send enclos’d a Letter from Dr. Cooper to me, the latest Newspaper, and an Account of the Cargo of the Duchesse de Grammont, of whose safe Arrival we have now first the good News. I am, with great Respect, Your Excellency’s most obedient humble Servant
B Franklin
[In the margin:] Mr. Adams and myself were at Versailles to day, with an Intention to pay our Respects to your Excelly. but receiving Notice while there of the Arrival of Dispatches for us, we hasten’d back to see if there was any News of Importance.
  M. le Comte de Vergennes
